EDMONDSON, Circuit Judge,
concurring in part and dissenting in part, in which HILL and FAY, Circuit Judges, join; RONEY, Chief Judge, joining in part:
I agree that just by asserting the defense of insanity, a defendant in a murder case does not automatically concede intent to kill. The question of intent remains in issue, and the State has the burden to prove intent. A Sandstrom error may still be harmless, however. I dissent from today’s court’s opinion in both Dix and Bowen because the evidence of intent is overwhelming. See generally Rose v. Clark, — U.S. -, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986) (although defendant claimed he was either insane or incapable of forming the requisite criminal intent, Sandstrom error still could be harmless).
In these cases, the juries rejected the insanity defense. I think no rational jury would conclude that a sane person who did the evil things that Dix (torture and repeated stabbings) and Bowen (rape and repeated stabbings) did to their victims lacked the intent to kill. “[I]t would defy common sense to conclude that an execution-style killing or a violent torture-murder was unintentional.” Rose, 106 S.Ct. at 3108 n. 10. See also Burger v. Kemp, — U.S. -, -, 107 S.Ct. 3114, 3119-20 n. 5, 97 L.Ed.2d 638 (1987). Whatever errors were in the jury instructions concerning intent in the Dix and Bowen trials were harmless beyond a reasonable doubt.